Citation Nr: 0813492	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-31 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted entitlement to service connection 
for PTSD, assigning a 50 percent evaluation with an effective 
date of September 21, 2004, and denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by no more than 
occupational and social impairment, with reduced reliability 
and productivity; and a current GAF score of 45.

2.  The medical evidence does not reflect that the veteran 
currently has a bilateral hearing loss.

3.  The medical evidence does not reflect that the veteran 
currently has tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the veteran's claims for service connection, the RO 
provided the appellant pre-adjudication notice by letter 
dated in October 2004.  No new disability rating or effective 
date for award of benefits will be assigned as the claims for 
service connection are denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The issue of the evaluation to be assigned the now-service 
connected PTSD, concerning establishing a higher evaluation 
and effective dates, was provided by a May 2006 letter, 
subsequent to the denial of a higher evaluation.  While the 
May 2006 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process, and the 646 and 
informal brief submitted by the veteran's representative 
reflect actual knowledge of the criteria required for a 
higher evaluation.  

A medical examination was not provided regarding the 
existence or etiology of the hearing loss and tinnitus 
claims.  VA's duty to assist doctrine does not require that 
the veteran be afforded a medical examination, however, 
because there is no competent evidence of a current hearing 
loss or tinnitus, and there is no indication, including a 
claim of a continuity of symptomatology, that any possible 
current hearing loss or tinnitus disability may be associated 
with in-service noise exposure.  See, McLendon v. Nicholson, 
20 Vet. App. 79, 82-83  (2006); Charles v. Principi, 16 Vet. 
App. 370 (2002); 38 C.F.R. § 3.159 (c) (2007).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a psychiatric 
examination, and obtained a psychiatric opinion as to the 
etiology and severity of his PTSD disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

I.  Initial PTSD Evaluation

The RO originally granted service connection for a PTSD 
disability in January 2005, assigning a 50 percent rating 
with an effective date of September 21, 2004.  In September 
2005 the veteran appealed this initial rating to the Board, 
contending that he meets the criteria for a higher evaluation 
as shown by the evidence of record.  The veteran's wife 
submitted a letter indicating that the veteran frequently has 
nightmares, sweats profusely in his sleep, and is demanding 
and aggressive.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Given that the January 2005 rating decision 
represents the initial grant of service connection for PTSD, 
however, the Board must consider whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is currently rated as 50 percent disabled under 
the general rating formula for mental disorders.  See 38 
C.F.R. § 4.130, DC 9411.  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of  
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsess ional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain  
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

In November 2004 a VA examination was conducted for the claim 
presently on appeal.  The examiner reviewed the veteran's 
claims file and discussed his experiences in the military.  
It was noted that the veteran has been married since 1980 and 
in 1976 was employed at the railroad, where he has remained 
an employee to date.  The examiner noted that the veteran 
exhibited no indications of any delusions or thought 
disturbance, suicidal ideation, or homicidal thought or 
intent.  Likewise, the veteran's orientation was not 
impaired, and his memory was grossly intact.  The examiner 
noted that the veteran has significant anger problems, 
impatience, and irritability.  Hypervigilance is manifested 
by his feeling of "always being on point."  An exaggerated 
startle response was noted.  The veteran's presentation and 
mood were noted as anxious, and his sleep onset was noted as 
not problematic, although he does wake up chronically before 
it is time.  Recurrent and distressing intrusive 
recollections related to his service in Vietnam were noted by 
the examiner.  It was further noted that the veteran avoids 
people, especially ones he finds exceptionally irritating, 
and is much more comfortable socially isolated.  The veteran 
described his intact family, but that he was never as close 
to his wife and kids as he would like to be.  A diagnosis of 
chronic PTSD was given, and a GAF score of 45 was assigned.  
The examiner noted that such a score is indicative of someone 
who is experiencing moderate to severe symptoms, and that the 
veteran's symptoms impigined upon his ability to function 
socially, in the family, contributes to conflict that he has 
had at work, and affects his capacity to mange financial 
affairs.  

June 2005 VA treatment records note that the veteran has PTSD 
and that he finds that his stress relievers, hiking and 
walking, work well for him.  The veteran also reported 
getting depressed at times, and that he was then presently 
unemployed.

On the whole, the evidence more nearly approximates the 
criteria for a 50 percent, rather than a 70 percent, rating.  
The medical evidence does not demonstrate findings of 
suicidal ideation, obsessional rituals, illogical, obscure, 
or irrelevant speech, near-continuous panic or depression, 
spatial disorientation, or neglect of personal appearance and 
hygiene, which would be indicative of occupational and social 
impairment with deficiencies in most areas.  See 38 C.F.R. § 
4.130, DC 9411.  Irritability, impinged ability to function 
socially and in the family, and self-reported occasional 
depression are indicated by the evidence of record, however 
these symptoms alone do not establish that the veteran's PTSD 
more nearly approximates the criteria for a 70 percent, 
rather than his current 50 percent, rating.  In addition, 
although the reported GAF score of 45 is defined as denoting 
serious symptoms, this score alone does not entitle to the 
veteran to a 70 percent rating in the absence of 
corroborating symptoms which would be indicative of 
occupational and social impairment with deficiencies in most 
areas contemplated by a 70 percent rating.  See 38 C.F.R. § 
4.130, DC 9411.  

As the criteria for assignment of the next higher 70 percent 
rating are not met, the criteria for the even higher rating 
of 100 percent are likewise not met. 

As noted above, the Board must consider whether a "staged" 
rating is appropriate (i.e., different percentage ratings for 
different periods of time).  Fenderson v. West, 12 Vet. App. 
119.  "Staged ratings" are inappropriate in this case because
there is no identifiable period of time since the effective 
date of service connection during which the veteran's PTSD 
warranted a rating higher than 50 percent.  

The Board has considered the statements of the veteran and 
his wife.  The veteran is competent as a lay person to report 
that on which he has knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, neither the veteran, nor his 
wife, are competent to offer a medical opinion as to the 
extent of his disabilities, as there is no evidence of record 
that they have specialized medical knowledge.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993). 

The veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227.  The 
evidence does not show frequent hospitalization or marked 
interference with employment.  The veteran reportedly 
consistently worked until June 2005, and the veteran has not 
claimed that his unemployment is related to any symptoms of 
his PTSD.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, there is no basis for 
further action on this question.

The preponderance of the evidence is against an initial 
evaluation in excess of 50 percent for PTSD; there is no 
doubt to be resolved; and an increased rating is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

II.  Service Connection for Hearing Loss and Tinnitus

The veteran seeks service connection for bilateral hearing 
loss and tinnitus disabilities.  He claims that his 
disabilities began while he was in service.  His 
representative notes that the veteran was a combat gunner 
during the Vietnam War and that he was subjected to loud 
noises without hearing protection.  
In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385 (2007).

Where certain chronic diseases, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record does not show present 
diagnoses of hearing loss or tinnitus.  There is no evidence 
of record indicating that the veteran has sought treatment 
for hearing loss or tinnitus at any time following service.  
There is one notation in the veteran's VA medical records 
dated in December 2004 that he has decreased hearing, however 
no diagnosis or treatment plan was made.  Likewise, there is 
no evidence of record, including the veteran's lay 
statements, indicating that the vetearn has experienced a 
continuity of symptomatology related to his claimed hearing 
loss or tinnitus disabilities since service.  Additionally, 
service medical records (SMRs) do not indicate an in-service 
incurrence of hearing loss or tinnitus.  However, because the 
veteran's personnel records indicate that the veteran served 
as an armor crewman and received the Purple Heart, and 
because the Board finds that the veteran and his 
representative's statements regarding his combat experiences 
to be credible, exposure to acoustic trauma in service is 
conceded.   

Nonetheless, regardless of the fact that the veteran 
experienced acoustic trauma while in service, service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The veteran has stated that he has hearing loss and tinnitus.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as a 
diagnosis or the etiology of a disease or disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions and the December 2004 VA medical 
treatment record have been considered they do not outweigh 
the evidence of record, which does not show any diagnosis of, 
or treatment for, hearing loss or tinnitus.  See 38 C.F.R. § 
3.385 (2007).

Finally, presumptive service connection for hearing loss is 
not warranted because there was not a diagnosis of hearing 
loss within one year of the veteran's discharge from service.  
38 C.F.R. § 3.307.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
hearing loss or tinnitus is not warranted.  Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102. 


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


